DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(A)(2) as being anticipated by Wong et al. (WO 2020/006500 A1).
            With respect to claims 1, 11 and 19, Wong et al. teach a system for treatment positioning, a method for treatment positioning and a non-transitory computer medium, comprising at least one set of instructions for treatment positioning in the system; comprising (see abstract; Figs. 1A-4; paragraphs 0005, 0009, 0011, 0013-0015, 0018, 0028, 0030-0041, 0057-0061, 0065, 0067 and 0070; claims 1-20): 

    PNG
    media_image1.png
    623
    697
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    557
    703
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    520
    550
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    539
    529
    media_image4.png
    Greyscale


a treatment component (a radiation based treatment system, such as Linac; see Figs. 1A-1D; paragraphs 0011, 0013, 0015, 0022, 0024, 0029; 0035 and 0070) for treating a target of a subject, the treatment component including a radiation source that has a radiation isocenter (see Figs. 1A-1D; paragraphs 0011, 0013, 0015, 0022, 0024, 0029; 0035 and 0070); an imaging component (CT) (see Figs. 1-4A; paragraphs 0011, 0022, 0024, 0028 and 0031-0035) and, a couch (e.g. a treatment table and/or like) (see Figs. 1-4A; paragraphs 0011-0015, 0017-0019, 0022-0025, 0028, 0030-0032, 0034-0038, 0041, 0048, 0056-0061, 0067-0070; claims 1-20) being movable between the treatment component and the imaging component along a reference axis, the couch including a positioning line that has a positioning feature, the positioning feature having a plurality of feature values, each feature value corresponding to a unique cross section of the couch, the unique cross section being at an oblique angle with the reference axis (see Figs. 1-4A; paragraphs 0011-0015, 0017-0019, 0022-0025, 0028, 0030-0032, 0034-0038, 0041, 0048, 0056-0061, 0067-0070; claims 1-20); 

    PNG
    media_image5.png
    618
    787
    media_image5.png
    Greyscale
at least one storage device (340) storing a set of instructions (see paragraphs 0040, 0048-0050, 0053, 0054 and 0058) and at least one processor (320) (see paragraphs 0018-0020, 0057 and 0058) configured to communicate with the at least one storage device (340), wherein when executing the set of instructions, the at least one processor is configured to direct the system to perform operations including (see paragraphs 0018-0020, 0057 and 0058): acquiring, using the radiation source of the treatment component, at least one first image relating to the subject and the positioning line, the subject being located at a set- up position with respect to the treatment component during the acquisition of the at least one first image (see paragraphs 0016, 0019, 0020, 0022, 0024 and 0035); acquiring, using the imaging component, at least one second image relating to the subject and the positioning line, the subject being located at an imaging position with respect to the imaging component during the acquisition of the at least one second image (see paragraphs 0016, 0019, 0020, 0022, 0024 and 0035); 

    PNG
    media_image6.png
    559
    657
    media_image6.png
    Greyscale
determining, based on the at least one second image, a treatment isocenter of the target (see paragraphs 0011, 0013, 0015, 0022, 0024, 0028 and 0070); and determining, based on the at least one first image, the at least one second image, and the positioning line, a treatment position of the subject, wherein the treatment isocenter of the target aligns with the radiation isocenter when the subject is located at the treatment position (see paragraphs 0011, 0013, 0015, 0022, 0024, 0028, 0070).
          With respect to claims 2 and 11, Wong et al. teach the system of claim 1 and method of claim 10 (see abstract; Figs. 1A-4; paragraphs 0005, 0009, 0011, 0013-0015, 0018, 0028, 0030-0041, 0057-0061, 0065, 0067 and 0070; claims 1-20), wherein to determine a treatment position of the subject, the at least one processor is further configured to direct the system to perform the operations including (see paragraphs 0018-0020, 0057 and 0058): determining, based on the at least one first image, a first position of the radiation isocenter with respect to the positioning line during the acquisition of the at least one first image; determining, based on the at least one second image, a second position of the treatment isocenter with respect to the positioning line during the acquisition of the at least one second image (see paragraphs 0016, 0019, 0020, 0022, 0024 and 0035); and determining, based on the first position, the second position, and the positioning line, the treatment position of the subject (see paragraphs 0011, 0013, 0015, 0022, 0024, 0028, 0070).

    PNG
    media_image7.png
    632
    808
    media_image7.png
    Greyscale

          With respect to claims 3 and 12, Wong et al. teach the system of claim 2 and method of claim 11 (see abstract; Figs. 1A-4; paragraphs 0005, 0009, 0011, 0013-0015, 0018, 0028, 0030-0041, 0057-0061, 0065, 0067 and 0070; claims 1-20), wherein to determine the treatment position of the subject based on the first position, the second position, and the positioning line, the at least one processor is further configured to direct the system to perform the operations including: determining, based on the first position, the second position, and the positioning line, an offset between the set-up position and the treatment position; and determining, based on the offset and the set-up position, the treatment position (see Figs. 1A-4; paragraphs 0015, 0019, 0022, 0026-0029, 0033, 0046, 0051, 0056-0058 and 0065; claims 7and 10).
          With respect to claims 4 and 13, Wong et al. teach the system of claim 2 and method of claim 11 (see abstract; Figs. 1A-4; paragraphs 0005, 0009, 0011, 0013-0015, 0018, 0028, 0030-0041, 0057-0061, 0065, 0067 and 0070; claims 1-20), wherein the at least one first image includes a plurality of two- dimensional (2D) images relating to a first intersection between the positioning line and an isocentric plane of the radiation source when the subject is located at the set-up position, the isocentric plane passing through the radiation isocenter and being perpendicular to the reference axis (see paragraphs 0011, 0013, 0015, 0022, 0024, 0028 and 0070), and to determine a first position of the radiation isocenter with respect to the positioning line during the acquisition of the at least one first image, the at least one processor is further configured to direct the system to perform the operations including at least one of: determining, based on the plurality of 2D images, a position of the radiation isocenter with respect to the first intersection (see paragraphs 0011, 0013, 0015, 0022, 0024, 0028 and 0070); or determining, based on at least one of the plurality of 2D images, an angular orientation of the positioning line with respect to the reference axis (see paragraphs 0011, 0013, 0015, 0019, 0020, 0022, 0024, 0028 and 0070).

    PNG
    media_image8.png
    626
    731
    media_image8.png
    Greyscale

            With respect to claims 5 and 14, Wong et al. teach the system of claim 2 and method of claim 11 (see abstract; Figs. 1A-4; paragraphs 0005, 0009, 0011, 0013-0015, 0018, 0028, 0030-0041, 0057-0061, 0065, 0067 and 0070; claims 1-20), wherein the at least one second image includes a three- dimensional (3D) image of the subject, and to determine a second position of the treatment isocenter with respect to the positioning line during the acquisition of the at least one second image, the at least one processor is further configured to direct the system to perform the operations including (see paragraphs 0011, 0013, 0015, 0019, 0020, 0022, 0024, 0028 and 0070): identifying, from the 3D image of the subject, an image plane that passes through the treatment isocenter and is perpendicular to the reference axis: determining a second intersection between the image plane and the positioning line when the subject is located at the imaging position; and determining a position of the treatment isocenter with respect to the second intersection (see paragraphs 0011, 0013, 0015, 0019, 0020, 0022, 0024, 0028 and 0070).
            With respect to claims 6 and 15, Wong et al. teach he system of claim 1 and method of claim 10 (see abstract; Figs. 1A-4; paragraphs 0005, 0009, 0011, 0013-0015, 0018, 0028, 0030-0041, 0057-0061, 0065, 0067 and 0070; claims 1-20), wherein the at least one processor is further configured to direct the system to perform the operations including: placing the subject at the set-up position before the acquisition of the at least one first image; and causing the couch to move the subject from the set-up position to the imaging position after the acquisition of the at least one first image and before the acquisition of the at least one second image (see paragraphs 0011, 0013, 0015, 0019, 0020, 0022, 0024, 0028 and 0070). 
            With respect to claims 7 and 16, Wong et al. teach the system of claim 1 and method of claim 10 (see abstract; Figs. 1A-4; paragraphs 0005, 0009, 0011, 0013-0015, 0018, 0028, 0030-0041, 0057-0061, 0065, 0067 and 0070; claims 1-20), wherein: the treatment component includes a megavoltage (MV) treatment source as the radiation source, or the treatment component includes an MV treatment source and a kilovoltage (KV) radiation source, and the radiation source is the KV radiation source (see paragraphs 0013, 0035 and 0070).
            With respect to claims 8 and 17, Wong et al. teach the system of claim 1 and method of claim 10 (see abstract; Figs. 1A-4; paragraphs 0005, 0009, 0011, 0013-0015, 0018, 0028, 0030-0041, 0057-0061, 0065, 0067 and 0070; claims 1-20), wherein the imaging component is a fan-beam computed tomography (FBCT) device (see paragraphs 0013, 0035 and 0070).
             With respect to claims 9 and 18, Wong et al. teach the system of claim 1 and method of claim 10 (see abstract; Figs. 1A-4; paragraphs 0005, 0009, 0011, 0013-0015, 0018, 0028, 0030-0041, 0057-0061, 0065, 0067 and 0070; claims 1-20), wherein the positioning line can have any desired shape such as: an N-shape, an S- shape, a V-shape, a W-shape, a triangle, a trapezoid, a polygon, or an irregular shape (see paragraphs 0011, 0013, 0015, 0017-0020, 0022, 0026, 0033, 0046, 0051, 0057, 0058 and 0065).
          With respect to claim 20, Wong et al. teach the non-transitory computer readable medium of claim 19 (see abstract; Figs. 1A-4; paragraphs 0005, 0009, 0011, 0013-0015, 0018, 0028, 0030-0041, 0057-0061, 0065, 0067 and 0070; claims 1-20), wherein the determining a treatment position of the subject further comprises: determining, based on the at least one first image (see paragraphs 0016, 0019, 0020, 0022, 0024 and 0035), a first position of the radiation isocenter with respect to the positioning line during the acquisition of the at least one first image; determining, based on the at least one second image, a second position of the treatment isocenter with respect to the positioning line during the acquisition of the at least one second image (see paragraphs 0016, 0019, 0020, 0022, 0024 and 0035); and determining, based on the first position, the second position, and the positioning line, the treatment position of the subject (see abstract; Figs. 1A-4; paragraphs 0005, 0009, 0011, 0013-0015, 0018, 0028, 0030-0041, 0057-0061, 0065, 0067 and 0070; claims 1-20).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Irakli Kiknadze    
/IRAKLI KIKNADZE/
Primary Examiner, Art Unit 2884                                                                                                                                                                                                        
/I.K./   May 4, 2022